DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, ln 4-5 recites the limitation “an average value of a distance between centroids of the pore is 3 µm or greater and 9 µm or less”, which renders the claim indefinite.  The pore is expected to have a single centroid (center point), so it is not clear how multiple centroids would be present in a single pore or what the distance would be.  
While not a suggestion of claim language, in the interest of compact prosecution, this limitation is treated as the radius of the pore, the distance from the center of the pore to the outer edge of the pore. 
Appropriate correction is required. 

Claim 7 is dependent from claim 6 and recites the limitation “wherein a ratio of D/C is 0.7 or less where C is an average value of a distance between centroids of the pore and D is a standard deviation of a distance between centroids of the pore” in ln 2-4, which renders the claim indefinite. As discussed above, it is not clear how multiple centroids would be present in a single pore or what the distance would be.  
 While not a suggestion of claim language, in the interest of compact prosecution, the distance between centroids of the pore is treated as the radius of the pore. The standard deviation of a distance between centroids of the pore is treated as the standard deviation of the radius of the pore. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “contains”.  Per MPEP 2111.03 ‘The transitional term “contains”, which is synonymous with “includes “comprises,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0201598 A1 to Ishikawa et al. (hereinafter Ishikawa).
Regarding claim 1, Ishikawa discloses a substrate (para [0211]) that contains a crystal particle of aluminum oxide and is composed of an alumina-based ceramic that contains not less than 99.9 wt% Al (para [0211]), which falls completely within the instantly claimed range of 97% by mass or more of Al as a value of an Al2O3 equivalent among 100% by mass of all components thereof, wherein an average value of an equivalent circle diameter (para [0251]) of the crystal particle is about 1 to 1.8 µm (Fig. 22), which overlaps the instantly claimed range of 1.1 µm or greater and 1.8 µm or less and a standard deviation of an equivalent circle diameter thereof is about 0.55 to about 1.2 µm (Fig. 22), which overlaps the instantly claimed range of 0.6 µm or greater and 1.4 µm or less.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’
Ishikawa does not expressly recite the intended use limitation “for mounting a light-emitting element” as set forth in the preamble of the instant claim.  However, see MPEP 2111.02(I) which states that a prior art structure that is capable of performing the intended use as recited in the preamble meets the claim.  In the instant case, Ishikawa discloses an overlapping substrate containing high purity alumina with an overlapping crystal diameter and an overlapping standard deviation of said diameter.  Therefore, one of ordinary skill in the art would expect the Ishikawa substrate to be capable of use as a substrate for mounting a light emitting element, absent evidence to the contrary.

Regarding claim 2, Ishikawa discloses the substrate for mounting a light-emitting element according to claim 1, wherein a ratio of B/A is 0.31 to 0.67, which overlaps the instantly claimed range of 0.6 or greater and 0.8 or less where A is an average value of an equivalent circle diameter of the crystal particle (about 1 to 1.8 µm, Fig. 22) and B is a standard deviation of an equivalent circle diameter of the crystal particle (about 0.55 to about 1.2 µm, Fig. 22). 

Regarding claim 5, Ishikawa discloses the substrate for mounting a light-emitting element according to claim 1, wherein a skewness of a distribution curve of an equivalent circle diameter of the crystal particle is greater than 0 (Fig. 22 and Fig. 23).

Claims 1, 3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN103492345A to Hoshino et al. (hereinafter Hoshino) using a machine translation.
Regarding claim 1, Hoshino discloses a substrate (para [0061]) for mounting a light-emitting element (para [0014]) that contains a crystal particle of aluminum oxide and is composed of an alumina-based ceramic that contains 94-98% by mass Al (para [0062]), which overlaps the instantly claimed range of 97% by mass or more of Al as a value of an Al2O3 equivalent among 100% by mass of all components thereof (see MPEP 2144.05(I), cited above), wherein an average value of an equivalent circle diameter of the crystal particle is 1.5 µm (para [0229]), which falls within the instantly claimed range of 1.1 µm or greater and 1.8 µm or less.  The standard deviation of an equivalent circle diameter thereof is small, 70 to 95% of the average diameter (para [0092]).  For a diameter of 1.5 µm, 70 to 95% is 1.05 to 1.42 µm, which overlaps the instantly claimed range of 0.6 µm or greater and 1.4 µm or less.  See MPEP 2144.05(I), cited above. 
The preamble of the instant claim recites the intended use limitation “for mounting a light-emitting element”.  See MPEP 2111.02(I), cited above. In the instant case, Hoshino teaches an overlapping substrate containing high purity alumina with an overlapping diameter and an overlapping standard deviation of said diameter that is used in circuit boards (para [0010]).  Therefore, one of ordinary skill in the art would expect the Hoshino substrate to be capable of use as a substrate for mounting a light emitting element, absent evidence to the contrary.

Regarding claim 3, Hoshino discloses the substrate for mounting a light-emitting element according to claim 1, wherein a crystal particle with an equivalent circle diameter that is 0.8 µm or less is 2 to 30% (para [0135]), which overlaps the instantly claimed range of 25% or more and 40% or less among 100% of a total number of the crystal particle.  See MPEP 2144.05(I), cited above.

Regarding claim 5, Hoshino discloses the substrate for mounting a light-emitting element according to claim 1, wherein a skewness of a distribution curve of an equivalent circle diameter of the crystal particle is expected to be greater than 0 because there is a small deviation in the diameter of the crystal particle (para [0092]).

Regarding claim 6, Hoshino discloses the substrate for mounting a light-emitting element according to claim 1, having a pore (para [0096]), wherein the area porosity thereof is 20% or less (para [0112]), which overlaps the instantly claimed range of 4% by surface area or greater and 7% by surface area or less.  The diameter of the pore is 10 µm or less (para [0097]), which provides a pore radius (distance from centroid of the pore to the exterior edge of the pore) of 5 µm or less, which overlaps the instantly claimed range of 3 µm or greater and 9 µm or less.  See MPEP 2144.05(I), cited above. 
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 8, Hoshino discloses a circuit board (1, Fig. 2) for mounting a light-emitting element, comprising a base (2) that is provided as a piece from the substrate for mounting a light-emitting element according to claim 1 and a metal layer (3) that is located on the base (para [0006]).

Regarding claim 9, Hoshino discloses a light-emitting module, comprising the circuit board for mounting a light-emitting element according to claim 8 and a light-emitting element (semiconductor device) that is located on the metal layer (para [0014]-[0015]). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Hoshino, teaches a similar substrate but does not teach or suggest the instantly claimed number of crystal particles with the particularly claimed diameter and aspect ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734